NO. 07-03-0364-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL D


SEPTEMBER 3, 2003

______________________________


DAVID GRACIA AND GRACE CONCRETE PRODUCTS, INC.



		Appellants

v.


MASHKOOR ALAM



		Appellee
_________________________________


FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;


NO. 02-04-02198-CV; HON. KATHLEEN HAMILTON, PRESIDING

_______________________________


Before QUINN, REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION

	Appellants David Gracia and Grace Concrete Products, Inc. filed a notice of appeal
on July 24, 2003.  However, they did not pay the $125 filing fee required from appellants
pursuant to Texas Rule of Appellate Procedure 5.  Nor did they file an affidavit pursuant
to Texas Rule of Appellate Procedure 20.1 relieving appellants of their duty to pay the fee. 
By letter from this Court dated August 20, 2003, we informed appellants that "[u]nless the
filing fee in the amount of $125.00 is paid by Tuesday, September 2, 2003, the appeal will
be subject to dismissal."  Tex. R. App. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d
756 (Tex. App.--Amarillo 1998, pet. ref'd).  September second lapsed without the fee being
paid.
	Consequently, we dismiss the appeal pursuant to Texas Rule of Appellate
Procedure 42.3(c). 
 
							Per Curiam
 
 

: 0.104167in">          Pending before this Court is Appellant’s Motion to Dismiss Appeal in which he
represents he wishes to withdraw his notice of appeal and dismiss the appeal.  As required
by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by
Appellant and his attorney.  No decision of this Court having been delivered, the motion
is granted and the appeal is dismissed.  No motion for rehearing will be entertained and
our mandate will issue forthwith.
          Accordingly, the appeal is dismissed.
 
                                                                           Patrick A. Pirtle
                                                                                 Justice


Do not publish.